Exhibit 10.1

 

Red Rock Marketing Media, Inc.

 

Marketing & Consulting Services

 

November 19, 2015

 

This letter agreement ("the agreement") will confirm our agreement and
understanding whereby Pacific Green Technologies Inc. herein referred to as
("Client") of has engaged in a contract with Red Rock Marketing Media, Inc. a NV
incorporated company herein referred to as ("RRMM" or "Provider") of 10870 W.
Charleston Blvd. STE 120, Las Vegas, NV B9135 and whereas the parties are
entering into this agreement for good and valuable consideration in the sum of
$100,000.00 US.

 

1. Term.

 

The Client hereby retains RRMM to provide services listed below for a period of
up to 40 business days starting on or before 10 business days after compensation
is received and cleared.

 

2. Services.

 

The Client is retaining the services of RRMM in order to assist in its public
relations, investor relations, and marketing outreach efforts.

 

3.) Fees and Expenses

 

A.) The Client is to compensate RRMM on or before November 27, 2015, $100,000.00
US. (Wire Instructions are enclosed.)

 

4. Indemnification

 

A. The client understands that RRMM cannot undertake to verify the accuracy of
information that the client (or someone on behalf of the client) provides to
RRMM, or information included in material that has been prepared by RRMM and
approved by the client. The client shall protect, defend, indemnify and hold
harmless RRMM, and it's officers, directors, employees, shareholders,
representatives, from and against any and all loses, liabilities, claims,
counter claims, damages, deficiencies, judgments, demands, actions, proceedings,
costs and expenses (including reasonable attorney's fees, disbursements and
other charges) in regard to the performance of services provided under this
agreement, by RRMM, provided that such services are performed consistent with
this agreement. The client does not indemnify RRMM for any acts or services that
RRMM may perform that are negligent, misleading, false or in violation of any
securities laws or regulations.

 



  1 | Page

 

 

B. The client hereby represents, warrants and agrees that all information that
it or Its employees, officers, directors or affiliates (or any person on the
client's behalf) provides to RRMM for dissemination will comply with any and all
federal and state securities laws and the rules and regulations of any
applicable self regulating securities association and securities exchange. All
such information will be true and accurate, will fairly represent the client's
situation and will not contain any misleading information or omit any
information, which would make the information that was provided materially
misleading.

 

5. Independent Contractor. RRMM and the client understand and agree that RRMM is
an independent contractor and is not authorized to obligate or commit the
company in any manner. RMMS acknowledges that it will perform its services in
compliance with the securities laws and regulations and will make proper
disclosures under Rule 17(b) with respect to all email or printed material it
disseminates or causes to be disseminated.

 

6. Entire Agreement. This agreement constitutes the entire agreement between
RRMM and the client with respect to consulting services. This agreement
supersedes all prior agreements or understandings between RRMM and the client.

 

7. Amendments. RRMM and the client may amend, supersede or modify this agreement
only in writing signed by each of RRMM and the client. The terms of this
agreement shall not be disclosed to a third party, except that RRMM may disclose
the amount of its compensation pursuant to any disclosure requirement in
accordance with securities laws and regulations.

 

8. Governing Law. This agreement will be governed and construed in accordance
with the laws of the state of Nevada without regard to any principles of
conflicts of law.

 

9. Counterparts. RRMM and the client may execute this agreement in two
counterparts each of which will be considered an original but all of which
together will constitute one and the same instrument.

 

10.  No Liability

 

Red Rock Marketing Media, Inc. and The Client are not responsible or liable for
any press releases, articles and stories that are published by third party media
sources. Any actions done by third parties unattached to the parties herein are
not in correlation with any warranty. If this agreement correctly describes our
understanding, please sign this agreement. A Facsimile or electronic
transmission of this signed agreement shall be legal and binding on all parties
hereto. This agreement shall go into effect upon first date written below:

 



  2 | Page

 

 

Red Rock Marketing Media, Inc.

 

per RRMM:

  

Nick Manteris: /s/ NICK MANTERIS Date: 11/19/2015     electronic signature shall
suffice    

 

Client Business Name: Pacific Green Technologies Inc.

 

Signature: /s/ Neil Carmichael Date: 12/11/2015           Print Name: NEIL
CARMICHAEL             Title CEO    

 



  3 | Page

 

 

Please Send Payment to:

 

See below wire information.

 

Wire Transfer Info

 



BANK NAME: Bank of America     BANK ADDRESS: 900 Nevada Hwy Boulder City, NV
89005 USA     BANK PHONE: 702-654-6000     SWIFT CODE: BOFAUS3N     ABA ROUTING
tt: 026009593     ACCOUNT #: 501008397706     BENEFICIARY NAME: Red Rock
Marketing Media, inc.       1367 Wyoming Street Boulder City, NV 89005

 

 

4 | Page

 

